 Case 1:17-cv-00613-JTN-SJB ECF No. 91 filed 12/03/19 PageID.735 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN


DEVON S. ANTOL, et al.,

       Plaintiffs,                            Hon. Janet T. Neff

v.                                            Case No. 1:17-cv-00613-JTN-SJB


ADAM DENT, et al.,

       Defendants,
________________________________/

        NOTICE OF RESCHEDULED SETTLEMENT CONFERENCE

      The Settlement Conference set in this matter for December 19, 2019, is

rescheduled to January 31, 2020, at 10:00 a.m. with Magistrate Judge Phillip J.

Green, 601 Federal Building, 110 Michigan Street N.W., Grand Rapids, Michigan. In

all other respects, including the requirements regarding attendance at the conference

and submission of a confidential settlement letter, the Settlement Conference Order

entered on October 24, 2019 (ECF No. 89) remains in effect. The confidential letters

will be due three business days, via fax to 616-456-2074, before the rescheduled

conference.


                                         PHILLIP J. GREEN
                                         United States Magistrate Judge


Date: December 3, 2019                    /s/ Jessica K. Wright
                                         By: Jessica K. Wright, Deputy Clerk
